On Application for Rehearing.-
PER CURIAM.
In, summarizing .the evidence in the original opinion in this case, the fact Avas not embraced in the summary made of the testimony that the plaintiff testified that he had informed the defendant’s agent or officer in the second conversation had with him over the-telephone that there Avas sickness in his family; but this can in no Avay affect the original conclusion that the evidence does not disclose a case in which a recovery of punitive damages would be authorized, and that the submission of that question to the jury was error.
The plaintiff had paid his water rent for the quarter in question, and it was wrongfully cut off by the defendant until the second or third day thereafter, Avhen he was informed by the officer or agent in charge of the defendant’s business at its office that the books did not show the rent to be paid, and that he would have to pay his Avater rent before the Avater would be turned on. After, waiting for a period of three or four days, the plaintiff again made complaint, and was again informed that the books of the company did not show payment. After waiting for three or four days after this,, the plaintiff entered another complaint at the company’s office, and for the first time told the defendant *587that he had a receipt for the water rent, and informed defendant where it could, he seen, and. the water was turned on as soon as the .receipt could be' inspected. There was nothing in the evidence to show that the injury Avas Avantonly or intentionally inflicted on the plaintiff, or that the defendant acted with reckless indifference to the probable consequences and resulting injury; on the contrary, as soon as the plaintiff gave the defendant the proper information on Avhich it could act, it acted promptly and corrected the wrong.
When the plaintiff entered his complaint at the office of the company, his conversation is sIioato to have been with an officer of the defendant who Avas not informed any moré that the plaintiff’s statement that he had paid the water rent was correct than that the books of the company shoAving the rent had not been paid Avere correct, and it'is reasonable to suppose that the officer was acting in good faith upon the statements shoAvn upon the books, and Avhy the plaintiff should be so dilatory in making complaints, and show so much reticence about informing the officer of defendant with whom he communicated over the telephone that he held a receipt that Avould have' promptly put an end to further trouble and injury, is not necessary to consider, further than to say that these acts on the part of the plaintiff are not to be attributed to the defendant for the purpose of making it liable in punitive damages.
Application denied.